McOLELLAN, J.
The question presented on this record is whether certain property of the National Dredging Company had a situs in this State for the purposes of taxation when the assessment complained of was made in the Spring of 1891. The property was brought into the State after January 1st of that year and before the assessor had completed his assessment, and hence was properly assessed if taxable at all in this State under the agreed facts. — Code, §458. Those facts are: The National Dredging Company is a Delaware corporation, domiciled at Wilmington in that *465State. As its name indicates, its business or a part of its business, is the operation “of machines, steam tugs, lighters, machinery and appliances for the improvement of rivers, harbors, channels, docks, water courses, low lands,” &c. In the Fall or early Winter of 1890 it entered into a contract with the United States for continuing the work of dredging the channel of Mobile Bay, entered upon the execution thereof early in 1891, and from that time on down to the time of the trial of this cause in the City Court, July 30, 1892, has been and was at said last mentioned date still engaged therein. The property found subject to taxation, to-wit, one dredge boat, “Forbes,” one tug boat, “Curtis,” and five mud scows, was brought into this State when the performance of the contract was entered upon, that is, in January or February, i891, and had remained here up to the trial, except some portion thereof, not specified, which was removed to the State of Maine in March or February, 1892. The contract with the Government had not been completed on July 30, 1892, but its completion would “occur shortly” thereafter, and after such completion the company would have no further use for this property in Alabama. The said tug boat, dredge and scows were floating property, capable of being moved irom port to port — the tug of its own motive power, and the dredge and scows by being towed; and the tug “Curtis” is registered in the custom house at Wilmington, Delaware. It is clear from the foregoing epitome of the facts that all of this property was at the time of the assessment being used in the State of Alabama in the prosecution of works wholly within the State, under a contract which involved its presence here in that work for a time, the duration of which was indefinite, but which extended beyond a year and a half, and the end of which, even from the standpoint of the latter date, could not be more definitely fixed than as .“shortly to occur.” During all this time and possibly to the present moment the property has been wholly within Alabama; engaged in a business or being used in a work which did not involve its passing even temporarily beyond the limits of the State. Moreover, it has all along been used and possibly is even now being used in the prosecution of this work precisely as property belonging to citizens of this State would be used therein. Indeed, as appears from this record, other property of the same kind, which had previously been used by residents of Alabama in the prosecution of this work, was purchased by the appellant company, and, being incorporated with that involved here, has all along been used like it in *466dredging the channel of Mobile Bay, and one scow so used was built in the city of Mobile, and has never been, we assume, outside of the State. Again, not only is the period of the contract in the execution of which this property is kept in the State indefinite, and hence the duration of its presence here in the execution of that contract uncertain, but it is manifest from the agreed facts that this contract is only one of a series for the dredging of the channel in Mobile Bay, covering years before and after the year 1891. This 'work was in the line of the dredging corporation’s business, it had secured this contract tinder one annual congressional appropriation when it had to bring its machinery and appliances — this property — to' Mobile for its execution. Having it there, and being thus in a more advantageous position for entering into another contract or other successive contracts as appropriations are made by Congress, it is fair to assume that the National Dredging Company will enter into other contracts, or rather, at least, that its purpose and intention is to do so if favorable terms can be made. These considerations are proper in arriving at the situs of this property. They go to show, by reference to the owner’s intention as fairly inferable from all the circumstances, an indefiniteness as to the period of the presence of these boats and scows wholly witliin Alabama beyond that existing as to the duration of the first contract, and the use of the property here in performance thereof. In other words, taking into consideration the business of the corporation, the amount and continuing character of the work to be done in Mobile Bay, the preparations made by the company for doing so much thereof as is authorized under one annual appropriation, it may be that this property will be for years engaged upon this work, as a part of that now being used by the company of like kind with this had been used thereon for a year or years prior to 1891. On this state of the case — or even leaving out of view the considerations last adverted to — it is clear, we think, that this property is not merely temporarily within Alabama, but that," to the contrary, its presence here is for such an indefinite period as involves the idea of permanency, in the sense in which that term is used with respect to the situs of property for the purposes of taxation. It is here as any other property is Or would be here in use upon the public works in Mobile Bay. Its use in that work is the same as that of tbe other property originally embraced in this assessment and formerly owned by a citizen of Alabama and by him devoted to this work during previous years, the same as that of the scow *467which was built iu Mobile for this work and has never been beyond the State, and the same as that of another «cow built outside of the State for this work. All this other property is property of the State or in the State for the purposes of taxation, though it may at some uncertain future time cease to be property taxable here in consequence of its removal to other jurisdictions, as the property in controversy may sometime be carried out of the State. Until that happens, however, both classes of property enjoy the same protection of our laws, both classes are devoted to the same use, the continuation of each class within the State is alike indefinite; the one class can not, in short, be distinguished from the other in any characteristic which is of importance in determining the question of taxability vel non. And hence our conclusion that the property in controversy had become so incorporated with, and a part of, the tangible property of this State, for revenue purposes, as that its taxable situs is here, notwithstanding the fact that the domicil of its owner is in another State.—Mayor of Mobile v. Baldwin, 57 Ala. 61; Boyd v. City of Selma, 96 Ala. 144; 11 So. Rep. 393; Burroughs on Taxation, pp. 40-1; Trammell v. Connor, 91 Ala. 398.
There is nothing in the nature of this particular property to take it out of the general principle. The fact that it is floating property and may be moved from place to place and port to port by water furnishes no more reason for exempting it from taxation here than would exist for the exemption of property which did not float and could be moved from place to place only overland.
jWitli respect to the tug boat Curtis, a special consideration is advanced in support of its non-taxability. It is a sea-going vessel, propelled by steam, and is entitled to registry under statutes of the United States at the port of its owner’s domicil. As matter of fact, it is registered at the custom house in the City of Wilmington, Delaware. On this the contention is that that being home, it can not be taxed elsewhere. There are many cases which hold that such vessel, engaged in commerce between its home port and others, or even wholly between other ports than that of its registry, can be taxed only at the port of registry. It is not our purpose to question these decisions; it is not necessary that we should. They all proceed upon the theory that vessels thus engaged are never in foreign jurisdiction except temporarily, and as an incident to the commerce to which they are devoted, and hence that they do not and can not acquire a situs in foreign ports for the purposes of taxation : they do not become incorporated with the property of *468other States and countries which they touch intermittently, are never indefinitely there, and their business, the-work they perform, the uses to which they are put, is not done and performed within, and are not local to, the foreign State or country. These considerations can have ■ no application here. The tug Curtis is not engaged in commerce, foreign or inter-state. Its business is wholly within Alabama. It is not here temporarily, but indefinitely. It is as much a part of the property of the State for taxation as if it had been chartered for an indefinite period of time to carry freight and passengers, or tow ships over the waters of Mobile Bay between the city and Point Clear, or as if its owner had devoted it to the carrying trade of the Alabama Eiver; and surely in these cases it could not be successfully insisted that it was not as much Alabama property for taxation as any other boat devoted exclusively to the navigation of the water courses of the State. The question, indeed, is at last one of situs in fact, and where this is shown neither foreign registry nor foreign ownership is of any consequence.
The judgment of the City Court is affirmed.